ORDER

PER CURIAM.
Appellant Tony L. Crews appeals his convictions for trafficking in the second degree and resisting arrest, claiming that the trial court erred in admitting evidence of uncharged crimes. Mr. Crews failed to preserve this point for review by objecting at trial, and we find no plain error on the facts of this case. Mr. Crews also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing, claiming that his trial counsel was ineffective in failing to file, a motion to disclose the identity of a confidential informant. Assuming trial counsel erred in failing to do so, the facts in this case show that this error could not have affected the outcome of the case. Because a published opinion would have no precedential value, we affirm by this summary order and have supplied the parties with a memorandum setting forth our reasoning. Rule 30.25(b); Rule 84.16(b).